Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1
b.	Pending: 1-10

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Election/Restrictions
Applicant’s election of Group I (claims 1-10) with traverse is acknowledged with appreciation. Examiner respectfully disagree with Applicant’s position that search and examination of the entire application can be made without serious burden. Hence Examiner treats claims 1-10 in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 11/25/2019, 12/10/2019 and 6/10/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10573362. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach memory array with decode circuitry, trigger device and select device. Although the Instant Application is a Divisional Application of the original Application number 15/689,017 based on Restriction Requirement, but along the prosecution, the original Application digressed in terms of claimed subject matter and U.S. Patent No. 10573362 is issued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakui (US 9679650) in view of Ahn et al. (US 20100246234).

Regarding independent claim 1, Sakui discloses an apparatus (Figs. 1-4), comprising: 
a memory array separate from a semiconductor material (Fig. 1 shows substrate 102 and claim 1 describes two units, each unit including multiple tiers of semiconductor material); 
a trigger device separate from the semiconductor material and the memory array, and coupled to an access line of the memory array (Fig. 4 along with col:6; line:17-29 describes one or more drivers which can activate a specific memory cell, or set of memory cells. These drivers form required “trigger device” and are connected to access lines); and 
Sakui does not disclose a select device separate from the semiconductor material and the memory array, and coupled to the trigger device and to the access line.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ahn to Sakui such that a select device separate from the semiconductor material and the memory array, and coupled to the trigger device and to the access line in order to provide stacked memory devices having multi-layer structures as taught by Ahn ([0003]).

Regarding claim 2, Sakui and Ahn together disclose all the elements of claim 1 as above and through Sakui further the access line is a first access line, and wherein the memory array comprises a memory cell between and coupled to the first access line and a second access line 

Regarding claim 3, Sakui and Ahn together disclose all the elements of claim 2 as above and through Sakui further the memory cell is a first memory cell (Fig. 4 shows memory cell 412 connected to WL0 and BL0), and wherein the apparatus further comprises a second memory cell between and coupled to the first access line and a third access line (Fig. 4 further shows second memory cell 412 along the line WL0 and BL1 intersection. Here BL1 is third access line), wherein the first access line is between the first and second memory cells (Fig. 4).

Regarding claim 4, Sakui and Ahn together disclose all the elements of claim 3 as above and through Ahn further the select device is a first select device, and wherein the apparatus further comprises: a second select device formed on the semiconductor material and configured to selectively couple the second access line to a first select voltage node; and a third select device formed on the semiconductor material and configured to selectively couple the third access line to a second select voltage node (Figs. 1-4 along with [0035] and [0041] describes each of the memory cells 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ahn to modified Sakui such that the select device is a first select device, and wherein the apparatus further comprises: a second select device formed on the semiconductor material and configured to selectively couple the second access line to a first select voltage node; and a third select device formed on the semiconductor material and configured to selectively couple the third access line to a second select voltage node in order to provide stacked memory devices having multi-layer structures as taught by Ahn ([0003]).

Regarding claim 5, Sakui and Ahn together disclose all the elements of claim 4 as above and through Ahn further the first and second select voltage nodes are between the semiconductor material and the memory array (Figs. 1-4 show groups of memory layer with corresponding pre-decoders and inter-decoders).


Regarding claim 6, Sakui and Ahn together disclose all the elements of claim 1 as above and through Sakui further an additional memory array formed over the memory array; an additional trigger device formed over the memory array and coupled to the additional memory array (Claim 1 describes plurality of strings of memory cells, including multiple tiers of semiconductor material. Claim 1 and Fig. 4 along with col:6; line:17-29 describes one or more drivers which can activate a specific memory cell, or set of memory cells which form the trigger devices for each group); and 
Ahn teaches an additional select device formed over the memory array and coupled to the additional trigger device and the additional memory array (Figs. 1-4 along with [0035] and [0041]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ahn to modified Sakui such that an additional select device formed over the memory array 

Regarding claim 7, Sakui and Ahn together disclose all the elements of claim 1 as above and regarding limitation: the trigger device is configured to activate the select device in response to the trigger device receiving a signal, prior art forms the same structure as applicants and is capable of being used in the same manner. See e.g. Ex parte Masham, 2 USPQ2d 1647 (1987). It was held that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 8, Sakui and Ahn together disclose all the elements of claim 1 as above and through Ahn further the select device is configured to couple the access line to a global decode node (Claim 11 and Fig. 5 along with [0047] describes access lines being connected to global signal nodes through the switch transistors).


Regarding claim 9, Sakui and Ahn together disclose all the elements of claim 1 as above and through Ahn further the trigger device is coupled to a pre-decoder (Figs 1-3 shows pre-decoders and Claim 11 recites pre-decoder comprises a global signal decoder).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ahn to modified Sakui such that the trigger device is coupled to a pre-decoder in order to provide stacked memory devices having multi-layer structures as taught by Ahn ([0003]).

Regarding claim 10, Sakui and Ahn together disclose all the elements of claim 1 as above and through Sakui further trigger device (Claim 1 recites a first drive transistor selectively coupled to the access line of a first tier of the first unit through a first decoder transistor, and selectively 
Ahn teaches the select device are formed over the memory array (Claim 8 recites at least one pre-decoder is disposed at a center between the plurality of inter-decoders in a corresponding one of the plurality of groups).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Ahn to modified Sakui in order to provide stacked memory devices having multi-layer structures as taught by Ahn ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siau (US 20140254242) --- whole reference
Yamada (20070019459) --- Figs. 1-5 discloses diode elements 11 as trigger device and transistors 41 as select device but does not qualify w.r.t positions of these devices related to memory array and semiconductor material.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/26/2021